Exhibit 10.1

Execution Version

GUARANTY AGREEMENT

This Guaranty (this “Guaranty”) is dated as of May 18, 2016, by and between KBR,
Inc., a Delaware corporation (the “Guarantor”), in favor of Wyle Inc., a
Delaware corporation (the “Beneficiary”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Merger Agreement.

Recitals

WHEREAS, this Guaranty is being provided in connection with that certain
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), by and among the Beneficiary, KBR Holdings, LLC, a Delaware limited
liability company (“Parent”), Road Runner Merger Sub, Inc., a Delaware
corporation (“Merger Subsidiary”), and CSC Shareholder Services LLC, a Delaware
limited liability company;

WHEREAS, Parent is a wholly-owned Subsidiary of the Guarantor, and the Guarantor
acknowledges and agrees that it will derive benefit under the Merger Agreement
and the transactions contemplated thereby (the “Transaction”); and

WHEREAS, as an inducement to the Beneficiary to enter into and consummate the
Transaction, and as consideration therefor, the Guarantor has agreed to enter
into this Guaranty in favor of the Beneficiary.

NOW THEREFORE, in consideration of the premises and covenants hereinafter
contained, and to induce the Beneficiary to consummate the Transaction, the
Guarantor hereby agrees as follows:

1. Guaranty. The Guarantor hereby absolutely, irrevocably and unconditionally
guarantees the due, punctual and full payment and performance of each of
Parent’s and Merger Subsidiary’s present and future payment and performance
obligations under the Merger Agreement or any other Transaction Agreement to
which Parent or Merger Subsidiary is a party, including the payments due from
Parent pursuant to the terms of Sections 2.6, 2.7(d) and 6.8 of the Merger
Agreement (collectively, the “Guaranteed Obligations”), as and when due under
the Guaranteed Obligations. This Guaranty shall be a guarantee of payment and
performance and not merely of collection. The Guarantor hereby agrees that, to
the fullest extent permitted by law, its obligations hereunder shall be
unconditional, and shall not be discharged or otherwise affected by (i) the
validity or enforceability of the Merger Agreement against Parent or Merger
Subsidiary (except as otherwise provided in Section 2 below), (ii) any change
herein or amendment or waiver of any provision of the Merger Agreement,
(iii) any extension of time with respect to or failure to enforce any Guaranteed
Obligations, (iv) the recovery of any judgment against Parent or Merger
Subsidiary or any action to enforce the same, (v) any failure by the Beneficiary
to give notice of default to the Guarantor or any other notice to the Guarantor,
(vi) the occurrence or continuance of any event of bankruptcy, reorganization or
insolvency with respect to Parent or Merger Subsidiary, or the dissolution,
liquidation or winding up of the Guarantor, Parent or Merger Subsidiary, or
(vii) any other circumstances which may otherwise constitute a legal or
equitable discharge or defense of a guarantor. The Guarantor covenants that this
Guaranty will not be discharged except by complete payment and performance of
all



--------------------------------------------------------------------------------

Guaranteed Obligations. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of amounts due under
the Merger Agreement is rescinded or must otherwise be returned by the Company
upon the insolvency, bankruptcy or reorganization of the Guarantor, Parent or
Merger Subsidiary or otherwise, all as though such payment had not been
made. The Guarantor is a primary obligor and not merely a surety for the
Guaranteed Obligations and the Beneficiary may, in its sole discretion, bring
and prosecute a separate action or actions against the Guarantor for the full
amount of the Guaranteed Obligations, regardless of whether action is brought
against Parent or Merger Subsidiary or any other Person, whether or not Parent
or Merger Subsidiary or any other Person is joined in any such action or
actions.

2. Specific Defenses of Guarantor. The Beneficiary agrees that in no event shall
Guarantor be required to pay any amount or perform any obligation hereunder
except and then only to the extent that Parent or Merger Subsidiary is so
obligated to pay or perform under the terms of the Guaranteed Obligations, and
in each case, the Guaranteed Obligations are subject to such defenses,
counterclaims and rights of set off and recoupment that Parent or Merger
Subsidiary may have under the Merger Agreement, including (a) any claim,
set-off, deduction, defense or release that Parent or Merger Subsidiary could
assert against the Beneficiary under the terms of, or with respect to, the
Merger Agreement (subject to the limitations on liability set forth therein),
(b) with respect to whether the Guaranteed Obligations that are alleged due and
payable are in fact due and payable, including that the Guaranteed Obligations
have been paid and whether payment is excused or waived under the terms of the
Merger Agreement, and (c) any lack of enforceability of the Merger Agreement or
any agreement or instrument relating thereto (including any other documents
contemplated to be entered into in connection with the Merger Agreement), by
reason of fraud.

3. Sole Remedy.

(a) No Person other than the Guarantor has any obligations under this Guaranty
and with respect to this Guaranty, the Beneficiary has no remedy, recourse or
right of recovery against, or contribution from any other Person, including (i)
any Subsidiary or Affiliate of the Guarantor, (ii) any officer, equityholder,
director, employee, agent, controlling person or assignee of the Guarantor or of
any Subsidiary or Affiliate of the Guarantor, or (iii) any lender or prospective
lender, lead arranger, arranger, agent, broker, underwriter or representative of
or to the Guarantor, Parent or Merger Subsidiary (collectively, the “Parent
Related Parties”), whether through the Guarantor, Parent or Merger Subsidiary or
otherwise, whether by or through attempted piercing of the corporate veil or
similar action, by the enforcement of any assessment or by any legal or
equitable claim, action lawsuit or proceeding, by virtue of any Law, by or
through a claim by or on behalf of the Guarantor, the Parent or Merger
Subsidiary against the Guarantor or any Parent Related Party, or otherwise,
except for its rights against the Guarantor under this Guaranty.

(b) The Beneficiary hereby covenants and agrees that it shall not institute,
directly or indirectly, any claim, action, lawsuit or proceeding arising under,
or in connection with, this Guaranty, the Merger Agreement or the Transaction,
against the Guarantor or any Parent Related Party except for (i) claims by the
Beneficiary against the Guarantor under and in accordance with this Guaranty
(the “Retained Guaranty Claims”), or (ii) claims by the

 

2



--------------------------------------------------------------------------------

Beneficiary against Parent or Merger Subsidiary under and in accordance with the
Merger Agreement (the “Retained Merger Agreement Claims” and together with the
Retained Guaranty Claims, the “Retained Claims”).

(c) Recourse (i) against the Guarantor solely with respect to the Retained
Guaranty Claims and (ii) against Parent or Merger Subsidiary, as applicable,
solely with respect to the Retained Merger Agreement Claims shall be the sole
and exclusive remedy of the Beneficiary against the Guarantor or any Parent
Related Party in respect of any liabilities or obligations arising under, or in
connection with, the Merger Agreement, the Transaction, or this Guaranty
(including in respect on any representations made or alleged to be made in
connection with this Guaranty), and such recourse shall be subject to the other
limitations described herein and therein.

4. Termination. The Guarantor shall have no further liability or obligation
under this Guaranty from and after the earliest of (a) a written agreement
between the Guarantor and the Beneficiary terminating the obligations and
liabilities of the Guarantor pursuant to this Guaranty and (b) the termination
of the Merger Agreement in accordance with its terms.

5. Representations and Warranties. The Guarantor hereby represents and warrants
to the Beneficiary that the obligations of the Guarantor under this Guaranty are
the valid, binding and legally enforceable obligations of the Guarantor, and the
execution and delivery of this Guaranty by the Guarantor has been duly and
validly authorized in all respects by the Guarantor, and the person who is
executing and delivering this Guaranty on behalf of the Guarantor has full
power, authority and legal right to so do.

6. Miscellaneous.

(a) Notices. All notices, requests, demands and other communications under this
Guaranty shall be in writing and shall be deemed to have been duly given (a)
when delivered personally, (b) when sent by facsimile (with written confirmation
of transmission), (c) one (1) Business Day following the day sent by overnight
courier (with written confirmation of receipt) or (d) when sent by e-mail,
provided that an additional copy is delivered one (1) Business Day thereafter in
accordance with the delivery methods set forth in the preceding clauses (a) or
(c), in each case to the parties hereto at the following addresses (or at such
other address for a party as shall be specified by like notice):

To the Guarantor:

 

KBR, Inc.

601 Jefferson Avenue

Houston, Texas 77002

Attn: Executive Vice President and General Counsel

Fax: (713) 753-2017

Email: eileen.akerson@kbr.com

 

3



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

Hogan Lovells US LLP

Park Place II, Ninth Floor

7930 Jones Branch Drive

McLean, Virginia 22102

Attn:    Carine Stoick Fax:    (703) 610-6215 Email:   
carine.stoick@hoganlovells.com

To the Beneficiary:

 

Wyle Inc.

c/o Court Square Capital Partners

Park Avenue Plaza

55 East 52nd Street, 34th Floor

New York, NY 10055 Attn:    Kevin D. Brown Fax:    (212) 752-6184 Email:   
Kbrown@courtsquare.com

with a copy (which shall not constitute notice) to:

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attn:        Geraldine A. Sinatra        Eric S. Siegel Fax:        (215)
994-2222        Email:    geraldine.sinatra@dechert.com;      
eric.siegel@dechert.com

(b) Counterparts; Signatures. This Guaranty may be executed in any number of
counterparts, each of which when executed, shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument binding
upon all of the parties hereto notwithstanding the fact that all parties hereto
are not signatory to the original or the same counterpart. For purposes of this
Guaranty, e-mail, facsimile or other electronic signatures shall be deemed
originals, and the parties hereto agree to exchange original signatures as
promptly as possible.

(c) Confidentiality. This Guaranty shall be treated as confidential and is being
provided to the Beneficiary solely in connection with the Transaction. This
Guaranty may not be used, circulated, quoted or otherwise referred to in any
document, except with the prior written consent of the Guarantor.

 

4



--------------------------------------------------------------------------------

(d) Governing Law. This Guaranty shall be governed by and construed in
accordance with the Laws of the State of Delaware without giving effect to the
principles of conflicts of law thereunder.

(e) Consent to Jurisdiction; Venue. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE
PARTIES HERETO ARISING OUT OF OR RELATING TO THIS GUARANTY, OR ANY OBLIGATIONS
HEREUNDER, SHALL BE BROUGHT EXCLUSIVELY IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF DELAWARE, COUNTY OF NEW CASTLE. BY
EXECUTING AND DELIVERING THIS GUARANTY, THE PARTIES HERETO IRREVOCABLY (I)
ACCEPT GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
THESE COURTS; (II) WAIVE ANY OBJECTIONS WHICH SUCH PARTY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; (III) AGREE THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT THEIR
RESPECTIVE ADDRESSES PROVIDED IN ACCORDANCE WITH SECTION 6(a); AND (IV) AGREE
THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. THE
PARTIES HERETO UNCONDITIONALLY AND IRREVOCABLY WAIVE THEIR RIGHT TO TRIAL BY
JURY IN ANY SUCH JUDICIAL PROCEEDING OR OTHER ACTION ARISING OUT OF OR RELATING
TO THIS GUARANTY.

(f) Headings. The headings contained in this Guaranty are inserted for
convenience only and shall not be considered in interpreting or construing any
of the provisions contained in this Guaranty.

(g) Waiver and Amendment. This Guaranty may be amended, modified or supplemented
only by a written mutual agreement executed and delivered by the parties
hereto. Except as otherwise provided in this Guaranty, any failure of any party
hereto to comply with any obligation, covenant, agreement or condition herein
may be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligations, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. No failure on the part of the Beneficiary to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Beneficiary of any right, remedy or power hereunder preclude any other or future
exercise of any right, remedy or power.

 

5



--------------------------------------------------------------------------------

(h) Entire Agreement. This Guaranty, the Merger Agreement, the other Transaction
Agreements and the Confidentiality Agreement constitute the entire agreement
between the parties hereto with respect to the subject matters hereof and
thereof and supersede all prior agreements and understandings between the
parties with respect to such subject matters.

(i) Severability. If any provision of this Guaranty or the application of any
such provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

(j) Including. Whenever the words “include,” “includes” or “including” are used
in this Guaranty, they shall be deemed to be followed by the words “without
limitation.”

(k) Successors and Assigns. This Guaranty and all the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Guaranty is not transferable
or assignable by the Beneficiary. The Guarantor may not assign or delegate, in
whole or in part, its obligations hereunder to any other person without the
prior written consent of the Beneficiary, and any purported assignment or
delegation in violation of this clause (k) shall, in the sole discretion of the
Beneficiary, be void ab initio.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

GUARANTOR KBR, Inc. By:  

/s/ J. Philip McCormick

Name:  

J. Philip McCormick

Title:  

Vice President - Treasurer

BENEFICIARY Wyle Inc. By:  

/s/ Roger Wiederkehr

Name:  

Roger Wiederkehr

Title:  

Chief Executive Officer

[Signature Page to Guaranty Agreement]